UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1128


KINGSLEY KELECHI OGIDEH,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 5, 2010               Decided:   November 24, 2010


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Liam Ge, Columbia, Maryland, for Petitioner.        Tony West,
Assistant Attorney General, Keith I. McManus, Senior Litigation
Counsel, P. Michael Truman, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kingsley       Kelechi    Ogideh,         a    native    and     citizen    of

Nigeria,   petitions       for    review       of    an    order    of    the   Board    of

Immigration      Appeals    (“Board”)      dismissing        Ogideh’s       appeal     from

his order of removal and denying his motion to remand his case

to the immigration court.            For the reasons that follow, we deny

the petition for review.

            First, we reject Ogideh’s claim that his due process

rights were violated when he was not provided with an approved,

edited, and signed transcript of his removal hearing and the

immigration judge’s oral decision prior to submission of his

appellate brief to the Board.              To succeed on a due process claim

in an asylum or removal proceeding, an alien must establish two

closely linked elements:             (1) that a defect in the proceeding

rendered    it    fundamentally       unfair         and    (2)     that    the    defect

prejudiced the outcome of the case.                   Anim v. Mukasey, 535 F.3d

243, 256 (4th Cir. 2008); Rusu v. INS, 296 F.3d 316, 320-22, 324

(4th Cir. 2002).           Because Ogideh did not demonstrate how the

outcome    of    his   administrative          appeal       was    impacted       by   this

failure, the Board properly rejected this claim.

            Ogideh     next      challenges         the    Board’s       construing     his

motion to remand as a motion to reopen, based on In re Lozada,

19 I. & N. Dec. 637 (B.I.A. 1988), and denying it because Ogideh

failed to substantially comply with Lozada’s requirements for an

                                           2
ineffective   assistance    of   counsel     claim.          We    have    reviewed

Ogideh’s argument, the relevant record, and the Board’s analysis

of this issue, and hold the Board did not abuse its discretion

in denying the motion.       See 8 C.F.R. § 1003.2(a) (2010).                    The

Board was further correct in concluding that reopening to allow

an alien to pursue discretionary relief is not permitted when

that relief had been explained to the alien, and the alien had

been afforded the opportunity to pursue such relief.                         See 8

C.F.R. § 1003.2(c)(1) (2010); see also Obioha v. Gonzales, 431

F.3d 400, 408-09 (4th Cir. 2005).            The transcript of Ogideh’s

administrative hearing reflects this is precisely what happened

here.

          Accordingly,      we    deny      the    petition          for     review

substantially   for   the   reasons   stated      by   the    Board.        In   re:

Ogideh (B.I.A. Dec. 28, 2009).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  PETITION DENIED




                                      3